ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following the granting of a motion for discipline by consent in DRB 13-108 of RODRIGO SANCHEZ of NEWARK, who was admitted to the bar of this State in 2001;
And the District YA Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.3 (lack of diligence), RPC 1.16(d) (failure to protect a client’s interests on termination of the representation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the parties having agreed that respondent’s conduct violated RPC 1.3, RPC 1.16(d), and RPC 8.4(d), and that said conduct warrants a reprimand or lesser discipline;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. VA-2012-0012E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that RODRIGO SANCHEZ of NEWARK is hereby reprimanded; and it is further
*85ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.